Citation Nr: 0618301	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in June 2006.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A preponderance of the evidence is against the veteran's 
assertion that he sustained a cold injury in service.

2.  Competent medical evidence does not reveal that the 
veteran's claimed bilateral foot disability is causally 
related to any incident of his military service, including 
exposure to extreme cold. 


CONCLUSION OF LAW

Service connection for cold injury residuals of the bilateral 
feet is denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for cold injury 
residuals of the bilateral feet.  He essentially contends 
that he was exposed to extreme cold while serving in the 
European theatre of operations during the winter of 1944-
1945, and that such has resulted in a bilateral foot 
disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that a letter was 
sent to the veteran in June 2002 which was specifically 
intended to address the requirements of the VCAA.  The June 
2002 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show an "injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
military service" (emphasis as in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2002 VCAA letter, the veteran was informed that VA would make 
"reasonable efforts to help you get evidence necessary to 
support you claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  The June 2002 letter further advised the 
veteran that VA had already requested treatment records from 
the John Cochran VA Medical Center and had requested service 
medical records from the National Personnel Records Center 
(NPRC).  This letter also notified the veteran that VA would 
assist him "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2002 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to make sure these records are 
received by us."  More specifically, the June 2002 letter 
instructed the veteran to "[c]omplete, sign and return the 
enclosed VA Form 21-4142, 'Authorization for Release of 
Information.'  Use a separate form for each non-VA doctor or 
hospital where you were treated" (emphasis as in original).  
Alternatively, the veteran was advised that he could obtain 
this evidence himself and forward it to VA.  The veteran was 
further notified that "[y]ou may submit your own statements 
or statements from other people describing your physical or 
mental disability symptoms."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2002 letter instructed the veteran to provide "the 
name of the person, agency, or company who has relevant 
records"; "the address of this person, agency, or 
company"; "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis as in original).  
This request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

A review of the record reveals that the veteran was provided 
notice of the VCAA prior to the initial adjudication of his 
claim by the November 2002 rating decision.  

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and period of service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The record documents VA's attempts to obtain the veteran's 
service medical records.  It is apparent that these records 
were destroyed in a July 1973 fire at the NPRC and are no 
longer available.  None of these attempts indicated that an 
alternative source for the missing and presumed destroyed 
records was available.   The veteran himself does not appear 
to be in possession of any records, nor has he indicated that 
he knows where they may be located.  It is clear that any 
additional efforts to obtain the veteran's service medical 
records would be fruitless.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  The Board will therefore proceed to a decision 
on the merits in the absence of the veteran's service medical 
records.

With regard to post-service medical records, records of VA 
treatment have been associated with his claims file together 
with a February 2003 opinion letter from D.S.D., a VA 
physician's assistant.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.

The Board has given thought to whether a medical nexus 
opinion is necessary.  See generally Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, as will be explained 
in greater detail below, there is no indication in the record 
that the veteran sustained a cold injury, or any other foot 
injury or disease, during his time on active duty.  In the 
absence of evidence of an in-service foot injury (including a 
cold injury), referral of this case for a nexus opinion would 
be useless.  The holding in Charles was clearly predicated on 
the existence of evidence of both in-service incurrence and a 
current diagnosis.  As discussed below, evidence of in-
service incurrence of a bilateral foot condition is lacking.  
Referral of this case for a nexus opinion under the 
circumstances here presented would therefore be a useless 
act.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are missing and appear 
to have been destroyed.  The RO tried to locate the veteran's 
service records, but was not successful.  See Hayre, supra.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

As explained above, for service connection to be granted, 
three elements must be established: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) a medical nexus between (1) and 
(2).  See Hickson, supra.  The Board will discuss each of 
these elements in turn.

In a February 2003 letter, D.S.D., PA stated that the veteran 
"has significant pedal abnormalities consistent with a 
history of frostbite injury."  The first Hickson element has 
arguably been satisfied.

The crucial elements in this case are the second and third 
Hickson elements, in-service incurrence of a bilateral foot 
condition and a link between the veteran's current bilateral 
foot disability and his time in service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  

The Board's task is made more difficult in this case given 
the absence of the veteran's service medical records.  Other 
evidence of record, however, demonstrates that the veteran 
did not suffer a cold injury in service and did not incur a 
bilateral foot disability as a result of his time on active 
duty.  

The veteran's service records indicate that he arrived in the 
European Theater of Operations on December 13, 1944 and that 
he left in August 1945.  He was thus in Europe during the 
entire winter of 1944-45.  The veteran's military 
occupational specialty (MOS) was motor sergeant, and the 
records indicate that he ran a motor pool.  There is no 
evidence of his participation in combat, and thus there may 
be drawn no presumptions arising therefrom.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  In 
short, there is nothing in the veteran's service records 
which indicate exposure to extreme cold, aside from the fact 
that he served in wartime during winter.

Most importantly, the medical record in the instant case is 
completely silent for complaint, treatment, or diagnosis of a 
foot disability of any kind for many decades after the 
veteran's discharge in April 1946.  in addition, when lower 
extremity problems to include varicose veins were initially 
identified, in 1973 at the age of 58,    
the medical records fail to mention anything about a history 
of frostbite.  Moreover, there is no suggestion in the record 
at that time that these disabilities were the result of a 
cold injury.  Rather, generalized arteriosclerosis and 
obesity were noted.

The veteran himself does not appear to have raised the matter 
of a cold injury at the time of his 1973 diagnoses.  Indeed, 
he did not raise this issue for over a half century following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

The strongest evidence in the record in support of the 
veteran's contention that he sustained a cold injury in 
service includes a December 2000 notation in VA outpatient 
treatment records that the veteran "had his feet frozen" in 
World War II and the February 2003 statement from physician's 
assistant D.S.D. indicating the veteran had a "history of 
frostbite injury to both feet while on active duty in the 
European Theater during the winter of 1944 in WWII."  

It strongly appears that the February 2003 statement of D.D. 
and the December 2000 outpatient treatment note are based 
exclusively on the veteran's own report experiencing a cold 
injury in service.  Indeed, the statements mirror statements 
made by the veteran in connection with his claim in October 
2001 and December 2002.  As such, these medical opinions are 
entitled to no greater weight than are the reports of the 
veteran himself.   See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

In that regard, as discussed above the objective record 
reveals that the first time the veteran was treated for a 
foot condition was in 1973, almost three decades following 
his separation from active duty in April 1946.  Even at the 
time of the 1973 diagnoses, there was no mention of a cold 
injury by either the veteran or his treating physicians.  The 
veteran himself first complained of a cold injury over a half 
century following active duty.  Thus, the medical history 
recently reported by the veteran and relied upon by D.S. D. 
and the provider who made the December 2000 outpatient 
treatment note is in fact inaccurate.
 
The Board places greater probative value on the 
contemporaneous treatment records (or lack of records), which 
fail to mention anything about a cold injury for over 50 
years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  

The only other evidence in the claims file serving to 
establish a cold injury in service and its purported causal 
relationship to a current foot disability emanates from the 
veteran himself.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as the existence of disability or determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In short, the Board finds the current statements of the 
veteran to the effect that he experienced a cold injury in 
service to be outweighed by evidence over many decades, which 
fails to establish the existence of a foot disability for 
nearly 30 years following service or a cold injury at any 
time.  Because the opinion of D.S.D. and the  December 2000 
outpatient treatment note, both of which suggested that the 
veteran's current foot disabilities are related to a history 
of frostbite in service, are based on the veteran's 
unsubstantiated account of a cold injury in service, they are 
of no probative value.  

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case, because 
neither chronicity nor continuity of symptomatology has been 
objectively demonstrated.  First, with respect to chronicity, 
there is no indication of a chronic foot disability in 
service.  Second, with respect to continuity of 
symptomatology, as has been discussed above, there is no 
objective indication of any foot condition for nearly 30 
years following service. 

In any event, supporting medical evidence of continuous 
symptomatology is required.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

For the reasons expressed immediately above, Hickson elements 
(2) and (3) have not been met, and the veteran's claim fails 
on this basis.  A preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for cold injury residuals of the bilateral 
feet is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


